DETAILED ACTION
This final Office action is in response to the claims filed on April 30, 2021.
Status of claims: claims 9 is cancelled; claims 1-8 and 10-25 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 17, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7, line 20 – “second panel” is unclear and should be “fourth panel”
Claim 17, lines 2-3 – “the channel” is unclear. Which chanel?
Claim 23, line 3 – “a frame” and “a sliding panel” should be amended to “the frame” and “the sliding panel” since a frame and sliding panel are previously recited.
Claim 23, lines 20-21 – are awkwardly written and require revision.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 15, 16, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated US 9441405 to Chubb et al. (hereinafter “Chubb”)
Chubb discloses a frame assembly with a sliding panel comprising;
a frame (see FIG. 1) comprising an upper section and a lower section;
the lower section of the frame comprising a lower channel; (See FIG. 3)
the upper section of the frame comprising an upper channel;
a sliding panel comprising a lower edge and an upper edge; (see FIG. 3)
a panel support 43 comprising a holding member 68 that removably engages to the panel; wherein the lower edge of the panel or the upper edge of the panel is positioned in a first central channel of the panel support, wherein a portion of the holding member is positioned in a second central channel of the panel support, and
wherein the panel support slides in the upper channel or the lower channel. (claim 11)
Chubb further discloses wherein the holding member includes a catch, wherein the holding member is attached to the panel support by the catch engaging to an opening in the panel support. (claim 15)

Chubb further discloses wherein the panel support includes first and second sidewalls, the first and second sidewalls define the first and second central channels, the first and second sidewalls includes edges that slide against the upper channel or the lower channel. (see FIG. 3)  (claim 24)
Chubb further discloses wherein the panel support includes first and second sidewalls and a central wall, the first and second sidewalls define the first and second central channels, the first and second central channels are generally parallel, and the first and second central channels are on opposite sides of the central wall. (see FIG. 3) (claim 25)

Claims 19, 20, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA 02306137 to Debraal.
Debraal discloses a frame assembly with a sliding panel, comprising
a frame comprising an upper section 18 opposite of a lower section 18;
the lower section of the frame comprising a lower channel 38;
the upper section of the frame comprising an upper channel 38;
a sliding panel 14 comprising a lower edge and an upper edge; and
a panel support 12 for a sliding panel, comprising: a central wall; a first sidewall generally perpendicular to the central wall; a second sidewall generally perpendicular to the central wall; the first and second sidewalls define a first channel configured to receive an edge of a sliding panel 14; the first and second sidewalls define a second channel; and, a holding member 16 positioned in the second channel, and the holding member engages the sliding panel. (claim 19)

Debraal further discloses wherein the holding member includes a tab formed from an integral bend in the holding member, and the tab is generally perpendicular to a length of the holding member. (claim 21)
Debraal discloses a device that inherently performs the method of removing a sliding panel 14 from a frame 12, comprising: providing a frame with a sliding panel, comprising: 
the frame comprising an upper section 18 opposite of a lower section 18; 
the lower section of the frame comprising a lower channel 38; 
the upper section of the frame comprising an upper channel 38; 
the sliding panel comprising a lower edge and an upper edge; 
an upper panel support comprising a first holding member 16 that removably engages to  the panel; wherein the upper edge of the panel is positioned in a first central channel of the upper panel support, wherein a portion of the first holding member is positioned in a second central channel of the upper panel support,
a lower panel support comprising a second holding member 16 that removably engages to the panel; wherein the lower edge of the panel is positioned in a first central channel of the lower panel support, wherein a portion of the second holding member is positioned in a second central channel of the lower panel support,
wherein the upper panel support slides in the upper channel and the lower panel support slides in the lower channel, and; disengaging the first holding member of the upper panel support from the panel; sliding the upper panel support away from the upper edge of the panel; lifting the panel upward; tilting a bottom portion of the sliding panel outward from the lower section; and, removing the panel from the frame. (claim 23)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chubb, as applied above, in further view of US 2018/0010374 to Gipson et al. (hereinafter “Gipson”).
Chubb fails to disclose wherein the first and second sidewalls further include projections that extend inwardly or into the channel, wherein the sliding panel comprises grooves, and the groves engage the projections.
Gipson teaches of first and second sidewalls further include projections 44 that extend inwardly or into the channel, wherein the sliding panel comprises grooves 53, and the groves engage the projections.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include projections and grooves with Chubb, as taught by Gipson, in order to facilitate and strengthen engagement of the panel with the holding members.

Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Debraal, as applied above, in further view of US 2018/0010374 to Gipson et al. (hereinafter “Gipson”).

Gipson teaches of the first and second sidewalls further include projections 44 that extend inwardly or into the channel, wherein the sliding panel comprises grooves 53, and the grooves engage the projections. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include projections and grooves in Debraal, as taught by Gipson, in order to facilitate and strengthen engagement of the panel with the holding members. 

Allowable Subject Matter
Claims 1-6, 8, 10, and 14 are allowed.
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 12, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed April 30, 2021 are moot due to the new grounds of rejection.
Applicant’s arguments filed April 30, 2021 with regard to claim 19 are not persuasive. The holding member 16 of Debraal is in fact engaging the sliding panel 14 via at least the panel support 12, as illustrated in FIG. 2 of Debraal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634